Citation Nr: 0118205	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-24 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for gastrointestinal disease with partial gastrectomy 
and history of hiatal hernia.

2.  Entitlement to an initial evaluation in excess of 20 
percent for abdominal wall hernia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's gastrointestinal disease with partial 
gastrectomy and history of hiatal hernia is manifested by 
occasional diarrhea, nausea, and vomiting.

3.  The veteran's abdominal wall hernia is a postoperative, 
small hernia productive of abdominal pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for gastrointestinal disease with partial gastrectomy and 
history of hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7308 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for abdominal wall hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7339 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his gastrointestinal disabilities 
are more disabling than currently evaluated.  As to the 
veteran's claims for higher ratings, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.

Specifically, the RO obtained relevant treatment records and 
provided the veteran with VA examinations in February 1995 
and May 2000.  The veteran was scheduled for an additional VA 
examination in January 2001 but did not attend.  In a March 
2001 letter, the RO informed the veteran of the Veterans 
Claims Assistance Act and its implications.  The veteran 
responded that he had no further evidence in support of his 
claims.  Therefore, the Board finds that the VA has fulfilled 
its duty to assist the veteran in developing facts that are 
pertinent to his claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000); (to be codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In relation to the present appeal, an August 1994 letter from 
Michael Anderson, D.O., stated that he had treated the 
veteran for peptic ulcer disease for the past 8 years.  
Subsequent information in the claims file shows that Dr. 
Anderson's treatment records are not available.  

During a VA examination in February 1995, the veteran 
complained of pain in the epigastrium without radiation.  He 
also had reflux, bloating, and flatus, and was intolerant of 
greasy food.  Diagnostic testing identified a small residual 
ulcer in the gastric remnant, with thickening of the gastric 
folds suggestive of chronic ulceration and gastritis.  There 
was also ablation of the more complex peristaltic waves and a 
hiatal hernia suggestive of chronic gastroesophageal reflux 
disease.  Physical examination found the veteran to be well 
nourished, with a weight of 172 pounds and height of 5'11".  
The abdomen was soft and nontender, with normal bowel sounds 
and well healed cholecystectomy and gastrectomy scars.  The 
veteran was diagnosed with peptic ulcer disease, acute and 
chronic, status post partial gastrectomy with active ulcer 
present.  The examiner observed that the veteran was well 
nourished and only suffered from malaise.

VA outpatient records show that the veteran received B12 
injections from August 1998 through March 1999.  In December 
1998, he complained of stomach problems after eating greasy 
food.  During an evaluation that month, the veteran's 
condition was described as stable.  He reported no melena or 
abdominal pain, and his abdomen was soft and nontender.

During a VA examination in May 2000, the veteran reported no 
weight change, but he experienced nausea and vomiting one to 
two times per month, apparently caused by greasy foods and 
spices.  He had daily abdominal pain in the area of the scars 
and had diarrhea two to three times per month.  He did not 
pass bloody or melenic stool.  Upon examination, weight was 
178 pounds and height was 5'11".  The veteran had three 
abdominal scars due to the previous appendectomy, 
cholecystectomy, and gastrectomy.  Examination of the abdomen 
identified a 3.5 centimeter circular abdominal wall hernia 
that was easily reducible.  Blood studies were all within 
normal limits.  An upper gastrointestinal series found a 
probable anterior abdominal wall hernia containing a loop of 
upper small bowel, surgical changes compatible with partial 
gastrectomy, presby esophagus, and no gastroesophageal reflux 
or frank ulceration.  The examiner stated that the veteran's 
gastrointestinal condition did not cause significant 
malnutrition or anemia.  The examiner opined that the 
veteran's gastrectomy caused a rather disfiguring scar, as 
well as the abdominal wall hernia.  He believed that the 
hernia may be the source of much of the veteran's discomfort.

The veteran's gastrointestinal disease has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2000).  Under this Diagnostic Code, a 
20 percent evaluation is warranted for mild postgastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate postgastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe postgastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308 
(2000).

In reviewing the medical evidence of record, the Board finds 
that the level of severity of the veteran's gastrointestinal 
disease is best characterized as mild under Diagnostic Code 
7308.  While there is evidence of occasional nausea, 
vomiting, and diarrhea, the records fail to indicate that the 
veteran has experienced weight loss or otherwise moderate 
symptoms.  The periods of epigastric distress, as described 
by the veteran, occur infrequently and are of a mild degree.  
Thus, consistent with the aforementioned criteria, the Board 
finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 20 percent 
for gastrointestinal disease with partial gastrectomy and 
history of hiatal hernia.  The Board is aware that the 
veteran suffers from abdominal pain but that is separately 
compensated, as described below.  In addition, the Board has 
considered the criteria of alternative diagnostic codes for 
disabilities of the digestive system but finds that none 
would afford the veteran a higher rating.  

The veteran's abdominal wall hernia has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2000).  Under this Diagnostic Code, a 
20 percent rating is assigned when the hernia is small, not 
well supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of the 
abdominal wall and indication for a support belt.  A 40 
percent rating is warranted for a large postoperative ventral 
hernia, not well supported by a belt under ordinary 
conditions.  The maximum rating of 100 percent is assigned 
for a massive, persistent hernia with severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of the abdominal wall so as 
to be inoperable.  38 C.F.R. § 4.114, Code 7339 (2000).

In reviewing the medical evidence of record, the Board finds 
that the severity of the veteran's hernia is best 
characterized by the criteria for a 20 percent evaluation 
under Diagnostic Code 7339.  The examiner in May 2000 
described the veteran's hernia as small and postoperative.  
He also suggested that the hernia may require surgery.  
Accordingly, the Board finds that the criteria for a higher 
evaluation have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for gastrointestinal 
disease with partial gastrectomy and history of hiatal hernia 
is denied.

An evaluation in excess of 20 percent for abdominal wall 
hernia is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

